Citation Nr: 1139622	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance of another person, or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to special monthly pension based on the need for regular aid and attendance of another person, or at the housebound rate.  

The most recent VA treatment reports are dated in March 2009, and are therefore over 21/2 years old.  In addition, the Veteran's representative has indicated that the Veteran is a resident of Marion Cliff Manor (MCM).  See Veteran's representative's submission, received in June 2009.  However, the only records from MCM are three statements from MCM personnel, dated between 2006 and 2008; there are no other MCM reports of record.  On remand, the Veteran should be requested to identify all VA treatment after March 2009, all treatment from MCM, and any other relevant private treatment that is not currently of record, so that these outstanding relevant records of the Veteran's treatment may be obtained and associated with his claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).  

VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  In this case, the Veteran has not yet been afforded a VA aid and attendance, or housebound, examination.  In this regard, several other types of VA examination reports, dated in 2006, are of record, which show that none of them were based on a review of the Veteran's C-file, and that none of them specifically address the aid and attendance, or housebound, issues.  On remand, the Veteran should be scheduled for an examination.  The Board further notes that the Veteran is shown to have repeatedly been diagnosed with alcohol dependence and to have a history of participation in multiple substance abuse treatment programs.  Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n) , 3.301(c) (2011); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375  (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263  (1998).  The examiner should therefore be requested to distinguish any alcohol or substance abuse from all other physical and psychiatric impairment.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of VA treatment after March 2009, all treatment from Marion Cliff Manor, and any other relevant private treatment, and after obtaining all necessary authorizations, the RO should obtain these identified records and associate them with the Veteran's claims file.    

2.  Thereafter, the RO/AMC should schedule the Veteran for a special VA aid and attendance/housebound examination.  The claims files should be made available to the examiner for review in connection with the examination, and the examiner should state that the Veteran's claims file has been reviewed in association with the report.  All indicated special studies and tests should be accomplished to include visual acuity testing.  

a)  At the conclusion of the examination, the examiner should express an opinion as to whether the claimant is either housebound or in need of permanent aid and attendance by reason of his various disabilities, not to include alcohol or substance abuse.  In this regard, if alcohol or substance abuse is found, the examiner should be specifically requested to distinguish the impairment from any alcohol or substance abuse from all other physical and psychiatric impairment.  A complete rationale should be provided for any conclusions reached. 

b) If the examiner cannot express any of the requested opinions, the examiner should explain the reasons therefor. 

3.  Thereafter, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


